Citation Nr: 0828843	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  99-01 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder claimed as secondary to service-connected left ankle 
disability(ies0.

2.  Entitlement to a rating in excess of 20 percent for left 
ankle arthritis prior to February 3, 2007.

3.  Entitlement to a rating in excess of 30 percent for left 
ankle arthritis from February 3, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from November 1965 to November 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal of a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In March 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
copy of the transcript is associated with the record.  

The issues regarding an increased rating for left ankle 
arthritis and service connection for a bilateral hip disorder 
were remanded by the Board to the RO via the Appeals 
Management Center (AMC), in Washington, DC, in October 2005.  
In a December 2007 rating decision issued in January 2008, 
the AMC assigned a 30 percent rating for left ankle 
arthritis, effective February 3, 2007.  Even though the 
schedular rating for the veteran's left ankle arthritis was 
increased during the pendency of the appeal, inasmuch as 
higher ratings are available for this condition before and 
after February 3, 2007, and the veteran is presumed to seek 
the maximum available benefit for a disability, the Board has 
recharacterized the appeal as encompassing the two matters 
set forth on the title page.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The case is now before the Board for further 
appellate review.

The issue of service connection for a bilateral hip disorder 
is addressed in the REMAND portion of the decision below and 
is remanded to the RO via the AMC, in Washington, DC.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  Prior to February 3, 2007, the veteran's left ankle 
arthritis was manifested by complaints of pain and objective 
findings of limitation of dorsiflexion and plantar flexion 
without ankylosis of the ankle.

3.  From February 3, 2007, the veteran's left ankle arthritis 
has not been manifested by ankylosis of the ankle with 
plantar flexion at more than 40 degrees, or with dorsiflexion 
at more than 10 degrees nor is there evidence of an 
abduction, adduction, inversion or eversion deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left ankle arthritis, prior to February 3, 2007, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.951(b), 4.1-4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5271 (1996-2006).

2.  The criteria for a rating in excess of 30 percent for 
left ankle arthritis, from February 3, 2007, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5270 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Here, post-rating letters dated in May 2001, September 2003, 
and September 2006 provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claim for an increased rating for left ankle arthritis, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence would be 
obtained by VA.  The September 2006 letter specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the increased rating claim and also provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman. 

After issuance of each letter, and opportunity for the 
veteran to respond, the December 2007 supplemental statement 
of the case (SSOC) reflects readjudication of the increased 
rating claims.  Moreover, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and he was provided the opportunity to present 
pertinent evidence and testimony.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or SSOC, is sufficient to cure a 
timing defect).

In addition, the Board finds that the May 2001 VCAA letter, 
which informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased rating, 
when read together with the September 2006 VCAA letter, which 
informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased rating 
and explained how disability ratings are determined, and the 
April 1998 SOC, which included the pertinent rating criteria, 
satisfy the notice requirements of Vazquez-Flores.

Moreover, the claims file reflects that the veteran had 
actual knowledge of the information and evidence necessary to 
substantiate his claim for an increased rating.  
Specifically, in his November 1997 notice of disagreement 
(NOD), the veteran stated that a permanent increase was 
warranted due to ankylosis as he had no movement or flexion 
in his ankle.  During a March 1998 VA examination, the 
veteran reported constant pain in his left ankle, which is 
worse with rain and with prolonged periods of four hours or 
more on his feet.  At a February 2007 VA PTSD examination, 
the veteran indicated that up until April 2006, he owned a 
tax business and did this until "[He] couldn't read a bid 
book each year to keep up with everything."  During a 
contemporaneous VA examination of his ankle, the veteran 
reported that he limps due to left ankle pain and lacked 
endurance.  Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim.  Vazquez-Flores, 22 Vet. App. at 48, citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
veteran's description of the impact of his left ankle, if 
any, on employment and daily life, the Board finds that, to 
the extent that Vazquez-Flores is applicable, the record also 
indicates that the veteran has demonstrated that he has 
actual knowledge of the information and evidence needed to 
establish an increased rating.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of March 
1998 and February 2007 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's March 2005 Board hearing, along with various 
statements submitted by the veteran and his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate his increased rating claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the matters decided on appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim for an increased 
rating and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  The focus of 
evaluating the veteran's  left ankle arthritis will be on 
those criteria that would allow a rating in excess of 20 
percent prior to February 2007 and in excess of 30 percent 
thereafter.  Additionally, the Board notes that the veteran 
has been separately service connected for a large cell tumor 
on the left ankle.  Any findings related to the large cell 
tumor mass will not be considered in this evaluation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Based on in-service and post-service treatment, in an April 
1968 rating decision the RO granted service connection for 
arthritis of the left ankle and assigned an initial 10 
percent rate under Diagnostic Code 5003.  In a July 1978 
rating decision, the RO assigned a 20 percent under 
Diagnostic Codes 5003 and 5271, effective May 1, 1978.  This 
rating remained unchanged until it was increased to 30 
percent under Diagnostic Code 5270, in a December 2007 rating 
decision, effective February 3, 2007.  Since the 20 percent 
rating was in effect for more than 20 years (since 1978), it 
is protected under 38 C.F.R. § 3.951(b).

Pursuant to Diagnostic Code 5010, arthritis due to trauma is 
rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71(a), Diagnostic Code 5010 (2007).  In turn, 
degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).

Under Diagnostic Code 5271, pertaining to limitation of 
motion of the ankle, a maximum of 20 percent is warranted for 
marked limited motion of the ankle.  38 C.F.R. § 4.17a, 
Diagnostic Code 5271 (2007).

Normal range of motion of an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2007).  

Nevertheless, ratings higher than 20 percent are provided 
under Diagnostic Code 5270 where the ankle is ankylosed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2007).  Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting 
from Stedman's Medical Dictionary 87 (25th ed. 1990)).  Thus, 
ankylosis is the immobility or consolidation of a joint.  

Under Diagnostic Code 5284, a 30 percent rating is warranted 
for a severe foot injury; and a maximum 40 percent is 
assigned for actual loss of use of the foot.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2007).  In this case, however, 
no evidence shows that the veteran's left ankle arthritis 
approximates a severe foot injury or actual loss of use of 
the foot, when the symptomatology for the veteran's large 
cell tumor is excluded.  Thus, this diagnostic code is 
inapplicable to this appeal.

Words such as "marked," "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007)

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

At the March 2005 videoconference, the veteran reported pain 
and restricted left ankle motion.  He indicated that his 
medications included Ibuprofen and Tylenol.  He added that he 
is required to use a cane to walk.  

Considering the medical evidence in light of the above 
criteria, the Board finds that a rating in excess of 20 
percent prior to February 3, 2007, and a rating in excess of 
30 percent thereafter is not warranted for the veteran's left 
ankle arthritis.

Period Prior to February 3, 2007

The veteran filed his claim for an increased rating in August 
1996.  

In considering the time period prior to February 2007, the 
veteran was assigned the maximum rating of 20 percent under 
Diagnostic Code 5271.  Without regard to the veteran's 
complaints of pain, the only avenues for an increased rating 
for the veteran's ankle disability is through Diagnostic 
Codes 5270 and 5284.  However, in this case, there was no 
evidence of ankylosis or a severe foot injury of the left 
foot, prior to February 2007, to warrant an increased rating.  
The latter is so because strength was 5/5 in both lower 
extremities and only a 10 percent reduction in dorsiflexion 
was noted for the left ankle.  Moreover, the diminished 
pinprick and vibration appreciation was located in the area 
of the large cell tumor excision.

The VA medical records, for the most part, relate to the 
veteran's separately rated large cell tumor of the left 
ankle.  

An April 1997 University of South Florida College of Medicine 
evaluation report showed that the veteran's left hind foot 
was remarkable in the severe restriction of subtalar and 
Chopart range of motion associated with some pain.  X-rays 
revealed severe post-traumatic degenerative changes of the 
subtalar and Chopart joint.  He was neurovascularly intact 
distally, except for some decreased sensation along the 
incision areas from his giant cell excision performed in 
August 1996.

During a March 1998 VA joints examination, the veteran 
reported constant pain which worsened with prolonged 
activities such as standing or walking.  He also stated that 
the pain increased when it rained.  On examination, the 
veteran had severely decreased plantar flexion to about 15 
degrees.  His ankle was essentially nontender without 
evidence of effusion or crepitus.  

At a private January 2003 neurology consultation, the veteran 
reported difficulty walking secondary to pain and limited 
range of motion of the left foot.  On examination, strength 
was 5/5 in both lower extremities.  However, his gait was 
antalgic with regards to the left foot.  Range of motion of 
the left ankle was severely limited, both actively and 
passively.  Crepitus was noted during passive range of motion 
of the left ankle.  Diminished pinprick and vibration 
appreciation in the left lower extremity medially was noted; 
however, this was preserved laterally.  Reflexes were 
diminished at 1+ throughout, with the exception of the 
Achilles, which was absent in both feet.  

During a September 2003 private examination, left ankle spasm 
was noted.  There was a 10 percent reduction in dorsiflexion.  
X-rays revealed severe subtalar osteoarthritis.  A May 2004 
private examination report also noted severe pes planus of 
both feet with limitation of motion.  

Since the veteran was receiving the maximum rating allowable 
under Diagnostic Code 5271 for his left ankle arthritis, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for 
consideration.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In the absence of ankylosis of the left ankle, or a severe 
foot injury of the left foot, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for the veteran's left ankle arthritis 
prior to February 2007.

Period From February 3, 2007

During a February 2007 VA examination, the veteran reported 
symptoms that included pain, weakness, swelling, stiffness, 
fatigability, and lack of endurance.  He limped due to left 
ankle pain.  Although his joint was not ankylosed, he 
complained of lack of endurance and pain with motion.  X-rays 
showed severe degenerative joint disease of the left ankle 
and hind foot.  On examination, the veteran was able to 
plantar flex from 0 to 20 degrees without pain; however, he 
was unable to dorsiflex the left ankle past 0 degrees due to 
pain.  The VA podiatrist noted that the veteran's left ankle 
was almost ankylosed with his left subtalar joints ankylosed 
in a severe valgus mal position.  

Under Diagnostic Code 5270, ankylosis of the ankle with 
dorsiflexion between 0 and 10 degrees warrants a 30 percent 
rating, and no more.  The criteria for a maximum 40 percent 
rating under this diagnostic code is not met, as the left 
ankle is not ankylosed in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees nor is 
there evidence of an abduction, adduction, inversion or 
eversion deformity.

The Board has also considered DeLuca, in reaching its 
conclusion for the period from February 3, 2007.  In spite of 
the veteran's complaints of symptoms that included pain, 
weakness, swelling, stiffness, fatigability, and lack of 
endurance, during the February 2007 VA examination, objective 
findings included no need for an assistive device, no 
evidence of fatigue, effusion, redness, heat, guarding of 
movement, flare-ups, additional functional limitation 
following repetitive use or on standing, incoordination, or 
instability.  Even though there were objective findings of 
pain with motion, lack of endurance, weakness, and additional 
functional limitation on walking due to pain, these symptoms 
have been taken into consideration as part of the assigned 30 
percent rating, especially in light of the fact that there 
was no objective finding of left ankle ankylosis.  The Board 
acknowledges that the veteran has significant limitations 
involving the left ankle; however, any additional functional 
impairment is already contemplated in the disability rating 
currently assigned.  Therefore, an increased evaluation is 
not warranted based on application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 and DeLuca.

The Board has also considered additional diagnostic codes.  
While there are other diagnostic codes concerning impairment 
of the ankle, the manifestations required for the assignment 
of a higher rating are not shown.  

As noted above, the veteran has been assigned a separate 
evaluation for the large cell tumor of the left ankle.  The 
Board points out that evaluation of the same disability under 
various diagnoses is to be avoided, as is the evaluation of 
the same manifestation under different diagnoses.  See 38 
C.F.R. § 4.14.  

In summary, the criteria for a rating in excess of 20 percent 
prior to February 3, 2007 and for a rating in excess of 30 
percent thereafter, are not met.  As the preponderance of the 
evidence is against the veteran's claim for increased 
ratings, the doctrine of reasonable doubt is not for 
application, 38 U.S.C.A. § 5107(b), and the appeal is denied.

ORDER

A rating in excess of 20 percent for left ankle arthritis, 
prior to February 3, 2007, is denied.

A rating in excess of 30 percent for left ankle arthritis, 
from February 3, 2007, is denied.




REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for service connection for a bilateral hip 
disorder is warranted, even though such will, regrettably, 
further delay an appellate decision on this claim.

The Board notes that, effective October 10, 2006, VA amended 
38 C.F.R. § 3.310 to implement the Court's decision in Allen 
v. Brown, 7 Vet. App. 439 (1995).  This addressed the subject 
of granting service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
disability.  See 38 C.F.R. § 3.310(b) (2007); see also 71 
Fed. Reg. 52,744-52,747 (Sept. 7, 2006).  The veteran was not 
informed of this amendment to the regulation in the December 
2007 SSOC, this should be done on remand.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The primary goals of the Board's October 2005 remand was to 
obtain additional medical records, to provide the veteran 
notice of what was needed to substantiate a claim for service 
connection on a secondary basis, and to obtain medical 
opinion evidence needed to resolve the claim on appeal, by 
arranging for the veteran to undergo further examination.  In 
a February 2007 VA examination report, the veteran was 
diagnosed with bilateral hip osteoarthritis secondary to 
congenital femoral-acetabular impingement.  In compliance 
with the Board's remand, the examiner opined that the 
veteran's bilateral hip disorder was not caused or related to 
military service.  However, this examiner failed to include 
an opinion concerning whether such disorder, was caused, or 
aggravated, by any service-connected disability, and whether 
arthritis of the hip(s) was manifested within one year after 
service discharge in November 1967.  The Board noted that the 
veteran's service-connected disabilities include: left ankle 
arthritis, residuals of postoperative excision of a giant 
cell tumor of the left ankle, lumbar spine pain with wedge 
deformity at T11 and facet joint hypertrophy at L5-S1, 
residuals of a fracture of the left first metacarpal, 
impaired hearing, and residuals of a shell fragment wound to 
the left thigh, prostate cancer, and hemorrhoids, diarrhea 
and erectile dysfunction associated with prostate cancer.  As 
the record still does not contain the requested medical 
opinion based on full consideration of the pertinent, 
documentary evidence, pursuant to Stegall, a remand for 
compliance with the directives of the Board's prior remand is 
warranted.  

As such, the RO should arrange for the veteran to undergo 
another VA orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The veteran is hereby 
notified that failure to report to the scheduled examination, 
without good cause, may result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.   See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to readjudicating 
the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The RO should 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should provide notice as to the 
evidence needed to support service 
connection for a bilateral hip disorder 
as secondary to any service-connected 
disability, under the provisions of 38 
C.F.R. § 3.310 (revised effective in 
October 2006).  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished 
(with all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should identify all 
disability affecting the veteran's hips, 
and render an opinion, consistent with 
the record and sound medical judgment, as 
to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any hip 
disorder found was caused, or aggravated 
(permanently made worse), by any service-
connected disability.  If aggravation is 
found, the examiner should give the 
baseline and current levels of severity 
of any current hip disorder under the 
criteria delineated in 38 C.F.R. § 4.71a 
for rating hip disabilities and determine 
the extent of aggravation, if any, by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease 
from the current level.  If this cannot 
be medically determined without resorting 
to mere conjecture, this should be 
commented upon in the report.  The 
veteran's service-connected disabilities 
include: left ankle arthritis, residuals 
of postoperative excision of a giant cell 
tumor of the left ankle, lumbar spine 
pain with wedge deformity at T11 and 
facet joint hypertrophy at L5-S1, 
residuals of a fracture of the left first 
metacarpal, impaired hearing, and 
residuals of a shell fragment wound to 
the left thigh, prostate cancer, and 
hemorrhoids, diarrhea and erectile 
dysfunction associated with prostate 
cancer.  If arthritis of the hip(s) is 
diagnosed, the examiner should indicate 
whether it was manifested within one year 
after the veteran's discharge from 
service in November 1967. 

The rationale for any opinion and all 
clinical findings should be reported in 
detail.  If any requested medical opinion 
cannot be given, the examiner should 
state the reason why.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b).  Otherwise, the RO 
should consider the claim in light of all 
pertinent evidence and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes the 
revised provisions of 38 C.F.R. § 3.310 
and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice.  The appellant and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


